Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 1 of 6
Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 2 of 6
Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 3 of 6
Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 4 of 6
Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 5 of 6
Case 16-17071   Doc 44   Filed 10/12/18 Entered 10/12/18 16:53:39   Desc Main
                           Document     Page 6 of 6
